Citation Nr: 0705933	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel










INTRODUCTION

The veteran had active military service from June to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although not currently diagnosed to have PTSD following VA 
examination, the veteran contends her psychiatric disability 
is PTSD, due to a rape in service, and there are private 
medical records which include PTSD among her diagnoses.  

The veteran's pre-enlistment examination, dated in January 
1996, reflected that she was found to be psychiatrically 
normal.  Service medical records dated in June 1996, however, 
show that she was diagnosed as having adjustment disorder 
with mixed anxiety and depressed mood.  It does not appear 
that any specific mental hygiene clinic records from service 
have not been obtained.  This should be accomplished.  

Post service medical records reflect various psychiatric 
diagnoses, including PTSD.  Following her examination for VA 
purposes in January 2005, the veteran was diagnosed to have 
bipolar disorder.  Regardless of the specific current 
psychiatric diagnosis, given the presence of a current 
psychiatric disability, and an in-service psychiatric 
diagnosis, an examination and opinion is needed to ascertain 
whether the findings noted in service were the early 
manifestations of the current disability.

The veteran also reported receiving treatment at First 
Hospital Panamericano in the Commonwealth of Puerto Rico.  
There is no evidence in the file that the RO attempted to 
contact this facility for these documents.  The RO should 
make a request to obtain these records.

Similarly, other evidence obtained in connection with this 
case suggests there may be additional records of post service 
psychiatric treatment, including from a private physician 
(Pedro J. Fernandez) and Mayaguez Medical Center.  An attempt 
to obtain these records also should be made.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the National 
Personnel Records Center (NPRC), or other 
agency as appropriate, and obtain any 
outstanding mental hygiene clinic records 
relating to the veteran as may have been 
generated during her time in the Air 
Force.  (She was apparently assigned to 
Lackland Air Force Base and Sheppard Air 
Force Base.)  The RO also should check 
available sources as could reflect the 
veteran was a victim of a crime while in 
the Air Force.  

2. The veteran should be asked to 
identify the places at which she 
received any psychiatric treatment 
since her discharge from service.  She 
also should be asked to provide 
authorizations for the release of any 
such records to VA.  The RO should then 
attempt to obtain the identified 
records and associate any non-duplicate 
evidence with the claims file.  In 
particular, the veteran should be asked 
to provide authorization for the RO to 
obtain records of her treatment with 
Pedro J. Fernandez, MD.; at the 
Mayaguez Medical Center; and at the 
First Hospital Panamericano in the 
Commonwealth of Puerto Rico.  

3. Once the above records have been 
obtained, the veteran should be scheduled 
for another VA examination to determine 
the nature, extent, and etiology of her 
psychiatric disorder.  Prior to the 
examination, the complete claims folder 
should be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e. at least a 50% probability) that 
any psychiatric disorder found to be 
present had its onset during service.  
Specifically, the examiner should address 
whether any in-service medical findings 
or observations of the veteran's behavior 
represented the onset or early 
manifestations of the veteran's current 
disability.  

4. Subsequently, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



